An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF “THE STATE OF NEVADA

JENNIFER SALVO, No. 64712
Appellant,
MIKE SORENSEKI? F E L E @

Res ondent.

   

EEC l D 281‘!

TRACE K4 LINDEMAN
CLERK O “UPREME QUURT

BY

    

ORDER DI SMI SSIN G APPEAL

Cause appearing, appellant’s matian for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 4203).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. Lﬁl
BY: é  5

cc: Hon. Leon Aberasturi, District Judge
Surratt Law Practice, PC

Jennifer S. Anderson
Third District Court Clerk

 

summe Doom
0F
Mama

ﬁlEﬁK’ﬁ ORDER

 4E» w_______________M _